Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 6 has been amended as follows: 

6. (Currently Amended) The method as claimed in claim [[6]]5, wherein the step of the vehicle acting comprises 
a change in the trajectory of the vehicle; and/or 
the vehicle braking; and/or 
a step of warning the user; and/or 
maintaining an initial trajectory and/or an initial speed.

Allowable Subject Matter
Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Applicant teaches a method for obtaining an image of an object to be classified for a system for assisting driving a vehicle, where the vehicle emits a plurality of luminous zones forming a beam for illuminating or signaling.  The method comprises detecting an object by emitting and reflecting electromagnetic waves off an object an analyzing the waves to determine at least one parameter and define a region in which the object is detected.  Triggering an increase of the intensity of the beam illuminating the zone and capturing an image of the of the object that is to be classified along with the triggering and classifying the object based on the captured image.

Solar (U.S. Pat. 10,331,956) discloses a vehicle with a camera that captures an image. However, the cited reference fails to individually disclose, or suggest when combined, the system emitting and reflecting the electromagnetic wave off an object to analyze the object.
	No prior art was found teaching individually, or suggesting in combination, all the features of the applicants’ invention, specifically the method capturing an image and emitting and reflecting electromagnetic waves in combination with the recited structural limitations of the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MAY whose telephone number is (571)272-5919. The examiner can normally be reached M-F 10AM-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MAY/Primary Examiner, Art Unit 2875